Citation Nr: 9932084	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  99-04 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for cardiovascular 
disability.


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The appellant served in the Michigan State Army National 
Guard from October 1980 to June 1991.  According to his NGB 
Form 22, he had prior reserve component service of 9 years 
and eight months, and prior active federal service of one 
year and one month.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Board notes that the appellant was scheduled for a video 
conference hearing before a member of the Board in October 
1999, but that he withdrew his request for a hearing on the 
scheduled day of the hearing.


FINDING OF FACT

An October 1999 statement from the appellant indicates his 
desire to withdraw his appeal with respect to entitlement to 
service connection for cardiovascular disability. 


CONCLUSION OF LAW

The appellant has withdrawn his appeal.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.204 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

An appeal consists of a timely filed notice of disagreement 
in writing and after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. § 
20.200.  An appellant may withdraw his appeal in writing at 
any time before the Board promulgates a final decision.  38 
C.F.R. § 20.204.

The only issue currently before the Board is entitlement to 
service connection for cardiovascular disability.  In an 
October 1999 statement submitted and signed by the appellant, 
the appellant indicated that he desired to withdraw all 
issues currently on appeal.  Therefore, the Board has 
concluded that the appellant has withdrawn his appeal.

In a case such as this, where the appellant has withdrawn his 
appeal, a dismissal of the appellant's appeal is appropriate. 


ORDER

The appeal is dismissed.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals



 

